Citation Nr: 9930243	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-16 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a head 
injury with loss of memory.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post 
concussion vertigo.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post 
concussion migraine headaches.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for dysthymia.

5.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from February 1990 to December 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO) which determined that new and 
material evidence had not been submitted to reopen the 
veteran's claims for head injury with loss of memory, post 
concussion vertigo, post concussion migraine headaches, and 
dysthymia and denied service connection for asthma.  

The veteran requested and was schedule to appear before a 
Member of the Board at a hearing at the Central Office.  
However, in correspondence received in December 1998, the 
veteran indicated that he would not attend the scheduled 
hearing.  The veteran's representative, The American Legion, 
submitted a written brief presentation on his behalf.


FINDINGS OF FACT

1.  The RO denied service connection for head injury with 
loss of memory in March 1993 and the veteran did not appeal 
this decision.

2.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for head injury with loss of memory. 

3.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for head 
injury with loss of memory is cumulative.

4.  The RO denied service connection for post concussion 
vertigo in March 1993 and the veteran did not appeal this 
decision.

5.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for post concussion vertigo. 

6.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for post 
concussion vertigo is cumulative.

7.  The RO denied service connection for post concussion 
migraine headaches in March 1993 and the veteran did not 
appeal this decision.

8.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for post concussion migraine headaches. 

9.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for post 
concussion migraine headaches is cumulative.

10.  The RO denied service connection for dysthymia in March 
1993 and the veteran did not appeal this decision.

11.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for dysthymia.

12.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for 
dysthymia is cumulative.

13.  There is no competent medical evidence of record showing 
a nexus between the veteran's asthma and his active service


CONCLUSIONS OF LAW

1.  The March 1993 rating decision denying service connection 
for head injury with loss of memory is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for head injury with loss of memory is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The March 1993 rating decision denying service connection 
for post concussion vertigo is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for post concussion vertigo is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

5.  The March 1993 rating decision denying service connection 
for post concussion migraine headaches is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

6.  Evidence submitted to reopen the claim of entitlement to 
service connection for post concussion migraine headaches is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

7.  The March 1993 rating decision denying service connection 
for dysthymia is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1999).

8.  Evidence submitted to reopen the claim of entitlement to 
service connection for dysthymia is not new and material, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

9.  The veteran's claim of entitlement to service connection 
for asthma is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether the evidence is new and material, the VA must conduct 
a three-step test: first, the VA must determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 1991); second, if new and 
material evidence has been presented, it must be determined 
if the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the VA may evaluate the claim after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999), citing 
Elkins v. West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1999), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The RO denied service connection for a head injury with loss 
of memory, post concussion vertigo, and post concussion 
migraine headaches in March 1993.  At that time, the evidence 
included the veteran's claim, service medical records, the 
veteran's statements, and a February 1993 VA examination.  
Service medical records show no complaints, findings, or 
treatment of a head injury with memory loss, post concussion 
vertigo or migraine headaches during service.  At a September 
1992 discharge examination report of medical history, the 
veteran reported that he injured the back part of his head 
when he fell in the tub and it left scar, and that he 
suffered from loss of memory, headaches, and dizzy spells.  
An evaluation of the head, face, neck and scalp as well as 
neurological and psychiatric evaluations were normal.

At a February 1993 VA examination, the veteran reported that 
he suffered a head injury in service in April 1992 when he 
was standing on a file cabinet when he fell and hit his head 
on a concrete floor.  He stated that he was not knocked 
unconscious and did not have any lacerations.  According to 
the veteran, he began experiencing headaches, dizzy spells, 
and memory problems.  The veteran complained of headaches 
occurring once a week with photophobia and difficulty 
concentrating.  The veteran also complained of dizzy spells 
occurring two or three times per week lasting for a few 
seconds.  On neurological evaluation, he was alert and 
oriented, speech and gait were normal, and extraocular 
movements were full.  Cranial nerve testing revealed pupils 
to be equal and reactive to light.  Coordination testing was 
performed well.  On psychiatric evaluation, the examiner 
noted that the veteran's memory appeared to be good.  The 
impression included post-concussion migraines occurring about 
once per week and post-concussion vertigo occurring several 
times per week.

A.  Head injury with loss of memory

At the time of the March 1993 RO decision, although the 
veteran contended that he suffered a head injury during 
service, there was no diagnosis of a head injury with memory 
loss of record.  Thus, the RO determined that there was no 
competent medical evidence of a head injury with loss of 
memory of record.  The veteran filed a notice of disagreement 
to this decision, and the RO issued a statement of the case; 
however, the veteran did not file a substantive appeal.  
Accordingly, the March 1993 decision is final.

Since the March 1993 determination, the veteran has requested 
that his claim of service connection for head injury with 
memory loss be reopened.  Evidence submitted in support of 
his claim includes private medical records from May 1995 to 
August 1997 and the veteran's statements.

A May 1995 Rehabilitation Psychological Testing and general 
medical examination show no indication of memory loss and the 
examiner indicated the veteran had not had any accidents or 
suffered from memory loss.  Additional private medical 
records pertain to the veteran's asthma, which is the subject 
of a subsequent discussion in this decision.

In his statements, the veteran alleged that the RO did not 
review his complete service medical records.  The March 1993 
rating decision indicates that the veteran's service medical 
records from November 1991 to September 1992 were reviewed.  
On review, the Board notes that the veteran's claims folder 
contains two manila envelopes containing the veteran's 
service medical records, which date from his December 1989 
entrance examination to a November 1992 Medical Evaluation 
Board counseling record.  The Medical Evaluation Board 
considered the veteran's pes planus; however, this issue is 
not before the Board.  Moreover, the service medical records, 
other than the veteran's report of history at his September 
1992 separation examination, do not contain complaints or 
findings of a head injury during service.  

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
veteran has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The reasons for this determination are 
explained below.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, to the extent that the veteran contends that his 
head injury with memory loss is related to his active 
service, such allegation is lay speculation on medical issues 
involving the etiology of a disability and do not bear 
directly and substantially to the claim on appeal and are not 
material.  See Pollard v. Brown, 6 Vet.App. 11  (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet.App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to be not competent evidence for such purpose 
and thus not material); see also Moray v. Brown, 5 Vet.App. 
211 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108 
(1991)).  Lay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C.A. § 5108.  Wilkinson v. 
Brown, 8 Vet.App. 263, 268 (1995).  More importantly, his 
recent statements are repetitive of his prior claim.  This 
evidence is not new. 

The Board finds that the veteran's statement is cumulative of 
that which was before the RO at the time of the March 1993 
rating decision.  See Reid v. Derwinski, 2 Vet.App. 312 
(1992).  None of the evidence submitted since the March 1993 
denial is so significant that it must be considered in order 
to fairly decide the merits of the claim.  At the time of the 
March 1993 rating decision, service medical records did not 
indicate that the veteran was diagnosed with head injury with 
memory loss during his active service and there was no 
diagnosis of head injury with memory loss subsequent to 
service.  The evidence submitted does not change the prior 
evidentiary defects.  The veteran was evaluated for head 
injury with memory loss, but it was not diagnosed.  
Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for service connection for head 
injury with memory loss.

B.  Post concussion vertigo

At the time of the March 1993 RO decision, there was a 
current diagnosis of post concussion vertigo and the veteran 
asserted that he suffered a head injury during service.  
However, the RO noted that there was no evidence of a head 
injury in service, and no showing of a nexus between the 
veteran's current diagnosis of post concussion vertigo and 
his active service.  As noted above, the veteran did not 
appeal the March 1993 rating decision, and thus, that 
decision is final.

Evidence received since the March 1993 determination includes 
the veteran's petition to reopen his claim of service 
connection for post concussion vertigo, private medical 
records from May 1995 to August 1997, and the veteran's 
statements.

A May 1995 Rehabilitation Psychological Testing and general 
medical examination show no indication of vertigo and the 
examiner indicated the veteran had not had any accidents.   
Additional private medical records pertain to the veteran's 
asthma, which is subject of a subsequent discussion in this 
decision.

As discussed above, the veteran contended that the RO did not 
review his complete service medical records.  The March 1993 
rating decision indicates that the veteran's service medical 
records from November 1991 to September 1992 were reviewed.  
The Board, on review of record, found two manila envelopes 
containing the veteran's service medical records dating from 
his December 1989 entrance examination to a November 1992 
physical evaluation board counseling record. These record, 
other than the veteran's report of dizzy spells at his 
September 1992 discharge examination which was referenced in 
the March 1993 decision, do not contain complaints or 
findings of a head injury during service.  

The Board has determined that the veteran has not presented 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim.  As noted 
previously, the veteran is competent to report that on which 
he has personal knowledge, that is what comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, to the 
extent that the veteran contends that his diagnosis of post 
concussion vertigo is related to his active service, such 
allegation is lay speculation on medical issues involving the 
etiology of a disability and do not bear directly and 
substantially to the claim on appeal and are not material.  
See Pollard, 6 Vet.App. 11 (pursuant to Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992), lay testimony attempting to 
diagnose frostbite or arthritis in service held to be not 
competent evidence for such purpose and thus not material); 
see also Moray, 5 Vet.App. 211  (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (1991)).   Lay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  Wilkinson, 8 Vet.App. at 268 (1995).  More 
importantly, his recent statements are repetitive of his 
prior claim.  This evidence is not new. 

The Board finds that the veteran's statement is cumulative of 
that which was before the RO at the time of the March 1993 
rating decision. See Reid, 2 Vet.App. 312.  None of the 
evidence submitted since the March 1993 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the March 
1993 rating decision, the records established that the 
veteran had a current diagnosis of post concussion vertigo.  
The service medical records do not indicate that the veteran 
was diagnosed with post concussion vertigo during his active 
service.  The evidence submitted does not change the prior 
evidentiary defects.  Accordingly, the Board concludes that 
the veteran has not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for post concussion vertigo.

C.  Post concussion migraine headaches

At the time of the March 1993 RO decision, there was a 
current diagnosis of post concussion migraine headaches and 
the veteran asserted that he suffered a head injury during 
service.  However, the RO noted that there was no evidence of 
a head injury in service, and no showing of a nexus between 
the veteran's current diagnosis of post concussion migraine 
headaches and his active service.  As noted above, the 
veteran did not appeal the March 1993 rating decision, and 
thus, that decision is final.

Evidence received since the March 1993 determination includes 
the veteran's petition to reopen his claim of service 
connection for post concussion migraine headaches, private 
medical records from May 1995 to August 1997, and the 
veteran's statements.  A May 1995 Rehabilitation 
Psychological Testing and general medical examination show no 
complaints or findings of migraine headaches and the examiner 
indicated the veteran had not had any accidents.   Additional 
private medical records relate to the veteran's asthma, which 
is the subject of a subsequent discussion in this decision.

As discussed above, the veteran contended that the RO did not 
review his complete service medical records.  The March 1993 
rating decision indicates that the veteran's service medical 
records from November 1991 to September 1992 were reviewed.  
The Board, on review of record, found two manila envelopes 
containing the veteran's service medical records dating from 
his December 1989 entrance examination to a November 1992 
physical evaluation board counseling record. These records, 
other than the veteran's report of headaches at his September 
1992 discharge examination which was referenced in the March 
1993 decision, do not contain complaints or findings of a 
head injury or headaches during service.  

As noted previously, the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  However, to 
the extent that the veteran contends that his diagnosis of 
post concussion migraine headaches is related to his active 
service, such allegation is lay speculation on medical issues 
involving the etiology of a disability and do not bear 
directly and substantially to the claim on appeal and are not 
material.  See Pollard, 6 Vet.App. 11 (pursuant to Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held to be not 
competent evidence for such purpose and thus not material); 
see also Moray, 5 Vet.App. 211  (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (1991)).   Lay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  Wilkinson, 8 Vet.App. at 268 (1995).  More 
importantly, his recent statements are repetitive of his 
prior claim.  This evidence is not new. 

The Board finds that the veteran's statement is cumulative of 
that which was before
the RO at the time of the March 1993 rating decision. See 
Reid, 2 Vet.App. 312.  None of the evidence submitted since 
the March 1993 denial is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
At the time of the March 1993 rating decision, the records 
established that the veteran had a current diagnosis of post 
concussion migraine headaches.  The service medical records 
do not indicate that the veteran was diagnosed with post 
concussion migraine headaches during his active service.  The 
evidence submitted does not change the prior evidentiary 
defects.  Accordingly, the Board concludes that the veteran 
has not submitted new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
post concussion migraine headaches.

D.  Dysthymia

The RO denied service connection for dysthymia in March 1993.  
At that time, the evidence included the veteran's claim, 
service medical records, the veteran's statements, and a 
February 1993 VA examination.  Service medical records show 
no complaints, findings, or treatment for dysthymia during 
service.  At a September 1992 discharge examination, the 
veteran indicated that he had depression or excessive worry.  
A psychiatric evaluation was normal.

At a February 1993 VA examination, the veteran reported that 
he suffered and was treated for depression during service as 
a result of loss of custody of his while he served in 
Korea.  The veteran reported that he sometimes heard people 
talking, but no one was there, and the examiner indicated 
that he had some delusional material.  The examiner noted 
that there was some underlying depression.  The diagnosis was 
dysthymia.

At the time of the March 1993 RO decision, there was a 
current diagnosis of dysthymia and the veteran asserted that 
he was depressed during service.  However, the RO noted that 
there was no showing of a nexus between the veteran's current 
diagnosis of dysthymia and his active service.  As noted 
above, the veteran did not appeal the March 1993 rating 
decision, and thus, that decision is final.

Pertinent evidence submitted since the March 1993 
determination includes the veteran's petition to reopen his 
claim of service connection for dysthymia, private medical 
records from May 1995 to August 1997, and the veteran's 
statements.  A May 1995 Rehabilitation Psychological Testing 
and general medical examination show no complaints or 
findings of depression.

As discussed above, the veteran contended that the RO did not 
review his complete service medical records.  The March 1993 
rating decision indicates that the veteran's service medical 
records from November 1991 to September 1992 were reviewed.  
The Board, on review of record, found two manila envelopes 
containing the veteran's service medical records dating from 
his December 1989 entrance examination to a November 1992 
physical evaluation board counseling record. These records, 
other than the veteran's report of depression at his 
September 1992 discharge examination which was referenced in 
the March 1993 decision, do not contain complaints or 
findings of dysthymia or depression during service.

The Board has determined that the veteran has not presented 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim.  As noted 
above, the veteran is competent to report that on which he 
has personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, to the extent 
that the veteran contends that his diagnosis of dysthymia is 
related to his active service, such allegation is lay 
speculation on medical issues involving the etiology of a 
disability and do not bear directly and substantially to the 
claim on appeal and are not material.  See Pollard, 6 
Vet.App. 11 (pursuant to Espiritu v. Derwinski, 2 Vet.App. 
492 (1992), lay testimony attempting to diagnose frostbite or 
arthritis in service held to be not competent evidence for 
such purpose and thus not material); see also Moray, 5 
Vet.App. 211  (lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108 (1991)).   Lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  
Wilkinson, 8 Vet.App. at 268 (1995).  More importantly, his 
recent statements are repetitive of his prior claim.  This 
evidence is not new. 

The Board finds that the veteran's statement is cumulative of 
that which was before the RO at the time of the March 1993 
rating decision. See Reid, 2 Vet.App. 312.  None of the 
evidence submitted since the March 1993 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the March 
1993 rating decision, the records established that the 
veteran had a current diagnosis of dysthymia.  The service 
medical records do not indicate that the veteran was 
diagnosed with dysthymia during service.  The evidence 
submitted does not change the prior evidentiary defects.  
Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for service connection for dysthymia.

II.  Service connection

The veteran contends that he is entitled to service 
connection for asthma.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.   Service 
connection may also be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Service medical records show no complaints, finding, or 
diagnosis of asthma during service.  Service records do show 
that the veteran was seen complaining of cough, running nose, 
and chest pain when coughing hard.  The diagnosis was upper 
respiratory infection.  At his September 1992 separation 
examination report of medical history, the veteran indicated 
that he had never had and did not currently have asthma.  An 
evaluation of the respiratory system was normal.

At a February 1993 VA examination, the veteran did not 
complain of difficulty breathing and did not report a history 
of asthma.  He indicated that he developed sinus problems 
prior to service which worsened therein and that he had nasal 
congestion and headaches when the weather changed.  He also 
reported that he developed chest pain in 1992 during service 
of unknown etiology.  On evaluation, his respiratory system 
was normal.  X-ray evaluation of the chest was normal.  The 
diagnoses included chronic sinusitis by history and chest 
pain, probably musculoskeletal by history.

Private medical records from November 1994 to August 1997 
show diagnoses of acute bronchitis, upper respiratory 
infection, mild exacerbation of asthma, acute asthma attack, 
and asthma.  The medical evidence, however, does not link the 
veteran's respiratory condition to his active service.

The veteran's claim for service connection for asthma is not 
well grounded.  The veteran is competent to report that on 
which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  The Board 
has carefully considered the veteran's statements with 
respect to his claim; however, through his statements alone, 
he cannot meet the burden imposed by section 5107(a) merely 
by presenting his lay statements as to the existence of a 
disease and a relationship between that disease and his 
service because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. 492.  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support the claim, the claim cannot be well grounded.  
Tirpak, 2 Vet. App. at 611.  However, the Court has held that 
where the issue involves medical causation, competent medical 
evidence which indicates that the claim is plausible or 
possible is required to set forth a well grounded claim.  
Grottveit, 5 Vet.App. at 93.
In the instant case, there is no competent medical evidence 
linking the veteran's asthma to active service.  Accordingly, 
the Board concludes that the veteran's claim for service 
connection for asthma is not well grounded and is denied.


ORDER

The veteran's petition to reopen his claim for service 
connection for head injury with loss of memory is denied.  
The veteran's petition to reopen his claim for service 
connection for post concussion vertigo is denied.  The 
veteran's petition to reopen his claim for service connection 
for post concussion migraine headaches is denied.  The 
veteran's petition to reopen his claim for service connection 
for dysthymia is denied.  Service connection for asthma is 
denied.



		
	
	Member, Board of Veterans' Appeals



 

